DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Status of Claims 
Claims 1-18, as filed on 03/03/2021, are currently pending and considered below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Paragraph 2 recites U.S. Patent No. 4,131,275 which needs to be filed in an IDS. 
Claim Objections
Claims listed below are objected to because of the following informalities (appropriate correction is required):
Claim 1, line 6: amend “angle of between” to ---angle between---.
Claim 1, line 10: amend “a user’s” to ---the user’s---.
Claim 1, line 12: amend “a lateral axis” to ---the lateral axis---.
Claim 1, line 13: amend “a center of the forearm” to ---the center of the forearm---.
Claim 1, line 14: amend “a user” to ---the user---. 
Claim 1, line 15: amend “a user’s opposite forearm” to ---the user’s opposite forearm---.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.
Claim 1, lines 20-21 recite: “the at least one leg”.  The claim is rendered indefinite as it is unclear “the” at least one leg is the same one leg from line 17 connected to the lower shelf or is any of the legs from the plurality of legs. Applicant is suggested to amend the limitation to ---at least one leg in the plurality of legs---.
Claims 1, and 11-12 recite “about”. The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specifications do not describe a margin of error or otherwise describe “about”. Applicant is suggested to remove “about”. 
Claim 8, line 2 recites: “an edge of the base”. The claim is rendered indefinite as it is unclear if this is in addition to the ‘at least one edge” from claim 1 or included in the at least one edge. Applicant is suggested to amend the limitation to ---the at least one edge of the base--- and line 3 “the edge” to ---the at least one edge---.
Claim 15, line 1 recites: “a weight retainer”. The claim is rendered indefinite as it is unclear if this is the same weight retainer or a second weight retainer than the one claimed in claim 1. Applicant is suggested to amend the limitation to ---the weight retainer---.
Claim 18, lines 1-2 recite: “a plurality of outwardly extending x-shaped legs.” The claim is rendered indefinite as it is unclear if the legs form an x-shape or if the legs themselves are x-shaped. Applicant is suggested to amend the limitation to ---a plurality of outwardly extending legs forming an x-shape---.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5613927 A (Rothacker) in view of WO 2019056122 A1 (Leblanc) in further view of US 4557481 A (McClure).
Regarding Independent Claim 1, Rothacker discloses a forearm exercise apparatus (“wrist wrestling and exercise apparatus”), comprising:
a base (table 12) having a central pillar (support rod 58) extending from a top surface thereof (table top 14) and a central opening (hole 78) proximate the central pillar (see Figure 1 wherein the hole 78 is centrally located next to rod 58); 
a forearm support (forearm support 20) disposed on the base (via steel rod 40), the forearm support having a forearm support platform (support member 22) and an elbow support (elbow support 26) coupled to the forearm support platform (via adjustment mechanism 28), the forearm support platform being inclined at an angle of between about 10 degrees and about 70 degrees with respect to the base (“each plate 22 being inclined at an angle of between about 10 and 70 [degrees] with respect to a horizontal plane” Col. 3, lines 4-5); 
a first handle extending upward from the base (left handgrip 60), the first handle being offset from a lateral axis of the base that passes through a center of the forearm support and the central pillar on the base (Figure 1: Annotated; left handgrip 60 is offset to the side of the lateral axis), the first handle being capable of being gripped by a first hand of a user when a user's opposite forearm is placed on the forearm support (the handgrip 60 is capable of being gripped by the user’s offhand when the other arm is using the forearm support 20); 

    PNG
    media_image1.png
    500
    697
    media_image1.png
    Greyscale

Figure 1: Rothacker Annotated
a second handle extending upward from the base (right handgrip 60), the second handle being offset from the lateral axis of the base that passes through the center of the forearm support and the central pillar on the base (see Figure 1: Annotated, the right handgrip 60 is offset on the opposite side of the lateral axis of the first handgrip 60), the second handle being capable of being gripped by a second hand of a user when a user's opposite forearm is placed on the forearm support (the second handle 60 is capable of being gripped by the opposite offhand of the user when the opposite arm is in the forearm support 20 as it is on the opposite side of the table 12);
 a plurality of legs extending downward, away from the central pillar (four legs 16); 
and a weight retainer (carrier 90).
Rothacker discloses the invention as substantially claimed, see above. Rothacker further discloses the base and legs as a table (table 12). Rothacker does not disclose a lower shelf spaced apart from the base and connected to at least one leg in the plurality of legs; the weight retainer resting on the lower shelf when not being used; and a lower platform spaced apart from the lower shelf, and proximate a lower end of the at least one leg, wherein the lower platform extends outward beyond at least one edge of the base.  
Leblanc teaches an analogous table (platform assembly 500; “Height-adjustable furniture assemblies may also be configured such as tables” Page 3, lines 20-21) comprising:
a base (platform 505) having a top surface (see Figure 13 wherein the platform 505 has an  upper surface); a plurality of legs extending downward (telescoping modules 5), away from the upper surface (see Figure 13 wherein the modules 5 extend downward away from the top surface); a lower shelf (tray bottom 520 spaced apart from the base (see Figures 14-15 wherein the tray bottom is near the bottom end of the modules 5) and connected to at least one leg in the plurality of legs (see Figure 15 wherein the tray 520 is fixed near the bottom of each module 5).

    PNG
    media_image2.png
    662
    590
    media_image2.png
    Greyscale

Figure 14: Leblanc
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rothacker’s plurality of legs with a lower shelf/tray bottom 520 spaced apart from the base, as taught by Leblanc, in order to provide storage space for the user’s items during exercise.
Rothacker in view of Leblanc disclose the invention as substantially claimed, see above. Rothacker in view of Leblanc further disclose the weight retainer resting on the lower shelf when not being used (the weight retainer is capable of resting on the tray bottom when not in use). Rothacker in view of Leblanc do not disclose a lower platform spaced apart from the lower shelf, and proximate a lower end of the at least one leg, wherein the lower platform extends outward beyond at least one edge of the base.  
McClure teaches an analogous arm-wrestling table (“arm wrestling table, Figure 1) comprising: 
a base (frame 11) having a top surface (see Figure 1 wherein the frame 11 has a square upper surface); a plurality of legs extending downward (support members 12), away from the upper surface (See Figure 1 wherein the support members 12 are attached to the bottom surface of the frame 11 and extend downwards to the tubing 27);
a lower platform (tubing 27 with members 25), and proximate a lower end of the at least one leg (tubing 27 is attached to the lower end of support members 12), wherein the lower platform extends outward beyond at least one edge of the base (see Figures 1 and 2 wherein the members 25 extend outwardly beyond the perimeter of the frame 11).  

    PNG
    media_image3.png
    434
    548
    media_image3.png
    Greyscale

Figure 1: McClure
It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Rothacker’s plurality of legs with a lower platform/tubing 27 with members 25 proximate the lower end of the plurality of legs and extending outwardly beyond at least one edge of the base, as taught by McClure, in order to provide locations for the user’s to stand that can be easily adjusted inwards or outwards to accommodate physical sizes of the users (Col. 3, lines 45-46). 
Regarding Claim 2, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, further comprising a guide pulley elevated above the base (lower pulleys 54, see Figure 1 wherein the pulleys are above the upper surface 14), the guide pulley being disposed between the central pillar and the forearm support platform (see Figure 1).  
Regarding Claim 3, Rothacker in view of Leblanc and McClure further disclose the  apparatus of claim 2, further comprising a handle (handle 50) and a cable (cable 52) being attached to the handle at a first cable end (end of cable 52 attached to the handle 50 in Figure 2), and the cable being attached to the weight retainer at a second cable end (at receiver end 76; “the spring coupler 80 and the springs 82 could be replaced by a rolling carrier 90” Col. 4, lines 21-23), the cable extending under the guide pulley and over the central pillar before extending through the central opening (see Figure 2).  

    PNG
    media_image4.png
    541
    652
    media_image4.png
    Greyscale

Figure 2: Rothacker
Regarding Claim 4, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, wherein the elbow support is adjustable along a length of the forearm support platform (adjustment mechanism 28; adjustment mechanism 28 allows for the elbow support 26 to slide along plate 22). 
Regarding Claim 5, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 4, wherein the elbow support is slideable along a slot (slot 30) in the forearm support (see Figure 1).  
Regarding Claim 6, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 5, wherein the elbow support is secureable in a selected position along the slot by a securing device (wingnut 28).  
Regarding Claim 7, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 6, wherein the securing device is a nut (wingnut 28).  
Regarding Claim 8, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, wherein the forearm support platform extends outward, beyond an edge of the base so that the forearm support platform hangs over the edge of the base (see Figures 1 and 2 wherein the plat 22 extends beyond an edge of the table 12).  
Regarding Claim 9, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, further comprising a hook (hook 76) located on a bottom of the base (hook 76 is located on the bottom of the table 12 via cable 52), the hook being adapted to connect to a turnbuckle connected to the lower platform (in as much as applicant has shown the hook 76 is capable of being connected to a turn buckle).  
Regarding Claim 10, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, wherein one of the first handle and the second handle forms an acute angle with the base (see Figure 1 wherein the handles are angled at an acute angle relative to the table top 14).  
	Regarding Claim 11, Rothacker in view of Leblanc and McClure disclose the invention as substantially claimed, see above. Rothacker further disclose the handles at the acute angle. Rothacker does not disclose degree of the acute angle or wherein the acute angle is between about 10 degrees and 80 degrees. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rothacker to have an acute angle of about 45 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Rothacker would not operate differently with the claimed acute angle as the angle is already shown to be at an acute angle. Further, applicant places no criticality on the acute angle claimed, indicating only that the angle is “about” the claimed 10 to 80 degrees and provides other narrower ranges of the acute angle. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the acute angle to be 45 degrees in order to fit the angle of grip of a user’s hand.
Regarding Claim 12, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 11, wherein the acute angle is between about 20 degrees and about 70 degrees (the acute angle is 45 degrees).  
Regarding Claim 13, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, further comprising a pillar pulley (pulley 56) disposed on top of the central pillar (see Figure 1).  
Regarding Claim 14, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, wherein the lower shelf comprises a semi-circular cut-out in a side edge thereof (see Figure 14: Leblanc wherein one edge of the tray bottom has a semi-circular cutout).  
Regarding Claim 15, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 1, further comprising a weight retainer (carrier 90, in as much as applicant has shown this is the same carrier of claim 1) resting on the lower shelf when not being actuated (the carrier is capable of being rested on the tray bottom when not being actuated by the user).  
Regarding Claim 16, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 15, wherein the weight retainer comprises a weight column (Figure 4: Annotated) adapted for retaining weight plates with central holes (weights 92).  

    PNG
    media_image5.png
    245
    306
    media_image5.png
    Greyscale

Figure 4: Rothacker Annotated
Regarding Claim 17, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 16, wherein the weight retainer further comprises a weight support platform for preventing the weight column from tipping over when no weight plates are present (Figure 4: Annotated).  

    PNG
    media_image6.png
    245
    311
    media_image6.png
    Greyscale

Figure 4: Rothacker Annotated
Regarding Claim 18, Rothacker in view of Leblanc and McClure further disclose the apparatus of claim 17, wherein the weight support platform comprises a plurality of outwardly extending x-shaped legs (Figure 4: Annotated; the legs make an x-shape).  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063. The examiner can normally be reached Monday - Thursday 8:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784